■ Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clyde Kirby Whitley appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction and related motions. We have reviewed the record and find no reversible error. Accordingly, we deny Whitley’s motions to amend and for mandamus relief and affirm for the reasons stated by the district court. United States v. Whitley, No. 5:07-cr-00080-FL-1 (E.D.N.C. July 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.